     Case 2:16-cr-00100-GMN-DJA Document 372 Filed 05/03/19 Page 1 of 7




 1                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 2           BEFORE THE HONORABLE CARL W. HOFFMAN, MAGISTRATE JUDGE
                                   ---o0o---
 3

 4       UNITED STATES OF AMERICA,          :
                                            :
 5                       Plaintiff,         : No. 2:16-cr-100-GMN-CWH
                                            :
 6                -vs-                      : October 2, 2018
                                            :
 7       JAN ROUVEN FUECHTENER,             : Las Vegas, Nevada
                                            :
 8                       Defendant.         :
                                            :
 9

10

11                         TRANSCRIPT OF MOTION HEARING

12

13      APPEARANCES:

14      FOR THE PLAINTIFF:            CHRISTOPHER BURTON
                                      Assistant United States Attorney
15                                    Las Vegas, Nevada

16

17      FOR THE DEFENDANT:            KAREN CONNOLLY
                                      Attorney at Law
18                                    Las Vegas, Nevada

19

20      ALSO PRESENT:                 RICHARD SCHONFELD
                                      Attorney at Law
21                                    Las Vegas, Nevada

22

23      Transcribed by:               Margaret E. Griener, CCR #3, FCRR
                                      Official Reporter
24                                    400 South Virginia Street
                                      Reno, Nevada 89501
25



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 372 Filed 05/03/19 Page 2 of 7
                                                                            2



 1           LAS VEGAS, NEVADA, TUESDAY, OCTOBER 2, 2018, 3:01 P.M.

 2                                     ---o0o---

 3

 4                      THE CLERK:    This is the time set for United

 5      States of America versus Jan Rouven Fuechtener, case number

 6      2:16-cr-100-GMN-CWH.

 7                      Counsel, please enter your appearances.

 8                      MR. BURTON:    Good afternoon, your Honor.

 9                      Your Honor, Christopher Burton on behalf of the

10      United States for Eli Roohani.

11                      MS. CONNOLLY:    Karen Connolly and Jan Rouven

12      Fuechtener who is present at counsel table.

13                      THE COURT:    Good afternoon, counsel.      Good

14      afternoon, Mr. Fuechtener.

15                      Here we're on number 299, it is defense

16      counsel's motion to withdraw as counsel.        I know that this

17      case has had a firm setting for sentencing in November, and --

18                      MR. BURTON:    Correct, your Honor.

19                      THE COURT:    And other than that, does the

20      government have anything to add?

21                      MR. BURTON:    Your Honor, I think we laid it out

22      in our response to the motion to reconsider which is also

23      pending.

24                      Your Honor, at this point the government is sort

25      of at a standstill or a crossroads as to who Mr. Fuechtener



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 372 Filed 05/03/19 Page 3 of 7
                                                                                3



 1      would like to represent him in this matter.         We're getting

 2      different stories from different sources.

 3                       So to the extent that, you know, I suspect I'll

 4      be excused from the courtroom, I would ask this Court to

 5      canvass the defendant on whether he authorized the filing of

 6      the motion to reconsider, and if the defendant is prepared to

 7      affirm whom it is that he wishes to represent him in this

 8      matter, I would appreciate that.

 9                       THE COURT:    Okay.   All right.   Thanks.   You can

10      step out then.    I'm going to seal the record.

11                       MR. BURTON:   Thank you.

12                       MR. SCHONFELD:    Your Honor, Richard Schonfeld.

13                       I'd request permission to remain because I also

14      have possession of privileged communication as it relates

15      to --

16                       THE COURT:    You need to come up to a microphone.

17                       MR. SCHONFELD:    Your Honor, this is Richard

18      Schonfeld.

19                       As the Court is aware, we've specially appeared

20      on behalf of the defendant.       I would ask for permission to

21      remain in the courtroom because I also have privileged

22      communication between Mr. Fuechtener and myself relative to

23      the issue of being authorized to file the motion for

24      reconsideration that obviously I don't want to have to present

25      in a public forum.



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 372 Filed 05/03/19 Page 4 of 7
                                                                              4



 1                      THE COURT:    Ms. Connolly, what's your view on

 2      that?

 3                      MS. CONNOLLY:    May we have the Court's

 4      indulgence?    We need to figure out what -- I mean, I think

 5      maybe -- I think it's up to him, really, if he wants to

 6      have -- I mean, his conversations with me are privileged.         I

 7      am not even allowed to disclose them with Mr. Schonfeld

 8      without my client's permission so --

 9                      THE COURT:    Yeah, so we've got a couple of

10      privileges going on.     Who are you, sir, in the back?

11                      UNIDENTIFIED SPEAKER:      (Inaudible.)

12                      THE COURT:    Okay.   All right.    I'll allow you to

13      stay here.

14                      MS. CONNOLLY:    So --

15                      THE COURT:    Well, let's do it one step at a

16      time.   Let me talk to Ms. Connolly and Mr. Fuechtener first,

17      and then we'll go from there.

18                              (Refer to a separate sealed transcript of
                                 proceedings.)
19

20

21

22

23

24

25



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 372 Filed 05/03/19 Page 5 of 7
                                                                           5



 1           LAS VEGAS, NEVADA, TUESDAY, OCTOBER 2, 2018, 3:39 P.M.

 2                                     ---o0o---

 3

 4                      THE CLERK:    The record has been unsealed, your

 5      Honor.

 6                      THE COURT:    Mr. Burton, let me bring you

 7      up-to-date.

 8                      The request to withdraw by Ms. Connolly is

 9      denied, she will remain as CJA counsel.

10                      Additionally I had a discussion with

11      Mr. Schonfeld in trying to figure out what happens to this

12      motion for reconsideration because that may -- because the

13      fact that there are two lawyers working on this case may have

14      an impact on the way the government views how this case is

15      being prosecuted.     You mentioned as much.     And the defended, I

16      should say.

17                      And Mr. Fuechtener is in a difficult situation

18      because he wants to have the funds available that he thinks

19      he's entitled to have in order to retain counsel and to hire

20      experts and to do other things that he needs to do to defend

21      himself.

22                      He has no choice, though, if he doesn't try to

23      get this money, and so that's why he is requesting

24      reconsideration.     In other words, he's not requesting

25      reconsideration in order to rattle the government's cage, he's



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 372 Filed 05/03/19 Page 6 of 7
                                                                           6



 1      simply saying, "I want to have the opportunity to get that

 2      money so that I can improve my defense."

 3                      I think it's a reasonable position for him to

 4      take.   If he has money that's not the result of ill-gotten

 5      gains, then that money should be reasonably available to a

 6      defendant under the Sixth Amendment because you don't want to

 7      take away his ability to defend himself with his own money

 8      basically that's being reserved now for the possible

 9      forfeiture, the fines, or whatever it might be, as part of the

10      sentencing.

11                      So he's between a rock and a hard place here.

12      He wants to get that money, he doesn't want to cause a problem

13      with the government, but -- and yet this discussion is causing

14      problems with Ms. Connolly trying to represent him.

15                      And so that's what we've talked about here, and

16      I wanted to make the record clear that the request to withdraw

17      is denied, and Mr. Schonfeld is authorized to proceed with the

18      request for reconsideration on the release of funds, and

19      Mr. Schonfeld -- I mean, Mr. Fuechtener explained why that was

20      important, and so I guess I'll leave it at that.

21                      Any need for clarification or questions for me?

22                      MR. BURTON:    So if I understand you correctly,

23      your Honor, Ms. Connolly is at this point counsel of record.

24                      THE COURT:    CJA.

25                      MR. BURTON:    And Mr. Schonfeld is permitted to



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
     Case 2:16-cr-00100-GMN-DJA Document 372 Filed 05/03/19 Page 7 of 7
                                                                            7



 1      proceed with the motion to reconsider.

 2                       THE COURT:    Yes.    He's made an appearance as

 3      special counsel for the special specific purpose of getting

 4      these funds released, and I view that as part of the defense

 5      strategy overall.

 6                       And so, yes, they're authorized -- Schonfeld is

 7      authorized to file this motion for reconsideration.

 8                       MR. BURTON:   Understood, your Honor, thank you.

 9                       THE COURT:    Okay.   Ms. Connolly, any need for

10      clarification?

11                       MS. CONNOLLY:   No, your Honor.

12                       THE COURT:    All right.   Thank you very much.

13                                       -o0o-

14

15                I certify that the foregoing is a correct
                  transcript from the record of proceedings
16                in the above-entitled matter.

17                /s/Margaret E. Griener         5/3/2019
                   Margaret E. Griener, CCR #3, FCRR
18                 Official Reporter

19

20

21

22

23

24

25



            MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                                (775) 329-9980
